Van Brunt, P. J.
The learned counsel for the plaintiff is entirely mistaken in supposing that due deliberation was not had before the decision in this case was announced, because of the large number of other cases which were decided at the same time. We see no reason to modify anything that was said in that opinion, which in our opinion characterized in none too harsh terms what seems to us to be reckless swearing to a pleading of the most reprehensible kind. The rules as to the verification of the method of allegation and denial in pleadings are liberal enough to enable any party truthfully to raise any issue without requiring that resort should be had to manifestly false allegation. The motion for a new trial should be denied, with $10 costs.